Name: Commission Regulation (EEC) No 4142/88 of 23 December 1988 altering certain dates in Regulations (EEC) No 1694/86 and (EEC) No 859/87
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural activity
 Date Published: nan

 No L 362/28 Official Journal of the European Communities 30 . 12. 88 COMMISSION REGULATION (EEC) No 4142/88 of 23 December 1988 altering certain dates in Regulations (EEC) No 1694/86 and (EEC) No 859/87 No 4132/88, extended the period of availability of the special premium and of the calf birth premium to 5 March 1989 ; whereas Regulations (EEC) No 859/87 and (EEC) No 1694/86 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (2), as last amended by Regulation (EEC) No 4132/88 (3), and in particular Article 3 thereof, Whereas Article 1(3) of Commission Regulation (EEC) No 859/87 of 25 March 1987 laying down detailed rules applying to the special premium for beef producers (4), as last amended by Regulation (EEC) No 2430/87 (*), states that the authorization provided for in Article 3 (2) of Regulation (EEC) No 468/87 is valid up to 31 December 1988 ; Whereas by virtue of Article 1 ( 1 ) of Commission Regulation (EEC) No 1694/86 of 30 May 1986 laying down detailed implementing rules for the granting of a calf birth premium (6), as last amended by Regulation (EEC) No 1094/87 Q, that premium is available in respect of any calf born during the period 6 April 1987 to 31 December 1988 ; Whereas pending new premium arrangements for the beef and veal sector the Council has, by Regulation (EEC) Article 1 1 . The date of 31 December 1988 given in the third indent in Article 1 (3) of Regulation (EEC) No 859/87 is replaced by 5 March 1989 . 2. The date of 31 December 1988 given in the first indent in Article 1 ( 1 ) of Regulation (EEC) No 1694/86 is replaced by 5 March 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 48, 17. 2. 1987, p. 4. (2) OJ No L 119, 8 . 5. 1986, p. 39. (3) See page 4 of this Official Journal . (4) OJ No L 82, 26. 3 . 1987, p. 25. 0 OJ No L 224, 12. 8 . 1987, p. 10 . Ã  OJ No L 146, 31 . 5. 1986, p. 54. 0 OJ No L 106, 22. 4. 1987, p. 17 .